                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                                _________________

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                       Case No. 1:19-cr-52
v.
                                                       Hon. Paul L. Maloney
                                                       United States District Judge
JAVONTAE QUINTEZ WHITE,

                 Defendant.
_____________________________/


                DEFENDANT’S MOTION AND BRIEF IN SUPPORT
                   FOR ENDS-OF-JUSTICE CONTINUANCE

       The defendant, Javontae Quintez White, by his attorney, James Stevenson Fisher,

Assistant Federal Public Defender, hereby moves this Honorable Court for at least a 120-

day ends-of-justice continuance of the final pretrial conference and jury trial dates. The

defendant requests this continuance pursuant to 18 U.S.C. § 3161(h)(7)(A) and Local

Criminal Rule 23.2 of the Local Rules of Practice and Procedure for the United States

District Court for the Western District of Michigan. The Assistant United States Attorney

in this matter, Daniel McGraw, does not oppose this request for an extension of time. This

is the first request for an extension of time.

                                   BRIEF IN SUPPORT

       Mr. White was charged by way of Indictment on March 5, 2019, with distribution

of fentanyl resulting in death, distribution of fentanyl, and possession with intent to
distribute fentanyl and cocaine. On March 6, 2019, Mr. White made his first appearance,

where he requested court-appointed counsel. Mr. White was remanded to the custody of

the United States Marshals. On March 11, 2019, Mr. White returned to court with

undersigned counsel for his arraignment and initial pretrial conference hearings. He waived

his detention hearing at that time and was detained pending trial in this matter.

       The final pretrial conference is currently scheduled for April 15, 2019, and the jury

trial is currently scheduled for April 26, 2019. Counsel is now requesting at least a 120-

day ends-of-justice continuance of those dates for the reasons stated below.

        Counsel has been reviewing this matter and the discovery provided by the

government, as well as conducting independent background investigation. The discovery

provided in this case is voluminous. The discovery consists of many audio/video files

including interviews, police officer body cameras, and surveillance footage; police reports

from various agencies; phone extraction reports from multiple phones; Facebook records;

medical records; and photographs. Mr. White is potentially looking at a substantial

sentence. Counsel believes additional time is necessary to further investigate this case and

the discovery provided. Counsel has been communicating with Mr. White, and anticipates

several additional meetings will be necessary in attempt to resolve this matter with a

negotiated resolution, or in the alterative, prepare for trial. Counsel intends to hire an expert

in this matter and needs additional time for that purpose. Further, no prejudice to the

government would result from this extension of time.



                                               2
       The authority to exclude time from the running of the 70-day period within which a

defendant must be brought to trial granted to courts by 18 U.S.C. § 3161(h)(7)(A) offers

“wide latitude to the judges. It allows the courts to respond to the needs of individual

cases.” United States v. White, 985 F.2d 271, 275 (6th Cir. 1993).

       Mr. White submits that a continuance is necessary and that the ends of justice would

be served if a continuance was granted. Finally, Mr. White states that a continuance is both

reasonable and for good cause. Mr. White understands that he has a right to a speedy trial

pursuant to 18 U.S.C. § 3161, and he is aware of the filing of this matter. He has signed a

Consent for Adjournment, which will be filed separately.

       WHEREFORE, Mr. White respectfully requests that this Honorable Court grant this

request for at least a 120-day ends-of-justice continuance of the final pretrial conference

and jury trial dates.

                                                 Respectfully submitted,

                                                 SHARON A. TUREK
                                                 Federal Public Defender

                                                 /s/ James Stevenson Fisher
                                                 JAMES STEVENSON FISHER
                                                 Assistant Federal Public Defender
                                                 50 Louis NW, Suite 300
                                                 Grand Rapids, Michigan 49503
Dated: April 1, 2019                             (616) 742-7420




                                             3
